internal_revenue_service number release date index number ------------------------- ------------------------------ -------------------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-117504-14 date date legend x ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- state -------------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state and intends to become a publicly_traded_partnership within the meaning of sec_7704 by effecting an initial_public_offering of limited_partner interests x expects to earn income principally by assessing fees for gathering transporting processing treating and disposing of saltwater produced in the exploration and production of oil and natural_gas produced water x’s primary assets will consist of ownership interests of saltwater disposal wells and associated assets including pipelines rights of way and the equipment necessary to operate the saltwater disposal wells x may redeliver produced water for continued oil recovery operations but will not charge a fee for redelivery as a complement to its primary business x will remove residual oil and other similar hydrocarbons skim oil from drilling waste during the disposal process at its facilities x expects to earn income by marketing the skim oil in relevant markets other than to end users at the retail level plr-117504-14 x makes the following representations personnel are provided for produced water handling and the personnel received unique training for the operation of the saltwater disposal system the saltwater disposal system is dedicated to processing treatment and disposal of produced water the saltwater disposal system does not have other commercially viable uses and is not easily converted for other uses processing and treatment of produced water is required prior to injection into a disposal well in order to comply with governmental regulations and industry standards the personnel provide necessary onsite services at all saltwater disposal wells on a daily basis offsite monitoring services are performed on an ongoing basis and are offered exclusively for use with x’s salt water disposal system law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion plr-117504-14 based solely on the facts presented and representations made we conclude that income derived by x from the gathering transporting processing treating and disposing of saltwater produced in the exploration and production of oil and natural_gas constitutes qualifying_income within the meaning of sec_7704 further income derived by x from the recovery and marketing of skim oil other than to end users at the retail level constitutes qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement in sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
